Title: From George Washington to Henry Clinton, 6 October 1780
From: Washington, George
To: Clinton, Henry


                  
                     
                     Sir
                     Head Quarters 6th October 1780
                  
                  Congress having received information that there were good grounds
                     to beleive that a number of respectable Citizens of South Carolina, prisoners
                     of War by the capitulation of Charlestown, had been seized upon and confined on
                     board a Ship of War, have directed me to enquire of Your Excellency, whether
                     such arrests and confinement have been made, and for what reasons. You will
                     oblige me by making the communication as soon as convenient. I have the honor
                     to be with Respect Your Excellency’s Most obt and humble Servt
                  
                     Go: Washington
                  
               